Title: From John Adams to John Jay, 24 April 1785
From: Adams, John
To: Jay, John


          
            Sir
            Auteuil near Paris April 24. 1785
          
          The Letter you did me the honour to write me on the 11th. of February last, containing the Ratification of my last Loan, of two million Guilders, having been properly addressed to me as Minister at the Hague, by a mistake in the Post Office at Paris was Sent to Holland, from whence it returned to me last night.
          This Loan is long Since full, as my first Loan of Five million Guilders is nearly So; I must therefore Solicit the further Instructions of Congress, whether I am to open any new Loan or not.
          Your Letter to Dr Franklin Mr Jefferson and me of the 14. of January has been duely received and answered.
          If I had known a few Weeks Sooner, that Congress had resolved to Send a Minister to London, it would have saved you the Trouble of a Letter upon the Subject which you will receive by the Packet. it has appeared to me, for sometime to be an important and a necessary measure: and although the Gentleman who may be sent there, whoever he may be, will probably find himself entangled in a Thicket of Briars, from which he will hardly get free without tearing his flesh; yet I am perswaded that the Appearance of an American Minister at the British Court, will have good Effects upon our Affairs even in France and Spain and the nations in Alliance with them, as well as in the Courts and Nations in the opposite Scale of the Ballance but especially upon the British and American Nations. Will it be foreign to the Purpose, upon this Occasion, or improper for me to observe that the People in America and their Legislatures in the Several States, Should prepare the Way for their Minister in England to require a faithfull Execution of Treaties, by Setting the Example of a punctual Execution on their Part. if We establish the Principle that We have a Right to depart from the Treaty in one Article, because they have departed from it in another, they will certainly avail themselves of the same Principle and probably extend it as much farther, as their Sense of Justice is less and their Opinion of their own Power, however illfounded is greater. it cannot I think be too often nor too earnestly recommended to our Countrymen to consider the Treaty as Sacred and to fullfill it in all its Parts according to its real Spirit and Intention in good Conscience. in that most delicate Point of all respecting the Refugees, I even wish that the People could conquer their natural Feelings and even Suppress their just Resentments. This I am confident is the best Revenge that can be taken, and will most effectually disarm even those among them who are most distinguished for their Enmity. if We have any Thing to fear from Canada and Nova Scotia, or for our Whale Fishery, it arises and will arise from our own Severity to these People. and the same observation may be applyed to the Furr Trade and the Posts upon the Frontier.
          Your desire, Sir, to hear from me frequently and to have my poor opinion on the affairs of your Department does me great Honour, and shall be complied with to the Utmost of my Power: But I Shall have much oftener occasion for your Advice in Such affairs as are entrusted to me. I think myself extreamly happy in common with our Countrymen, that I have to correspond with a Gentleman to whom our foreign Affairs are very familiar by long Experience, who knows where our Difficulties and Dangers lie, and who has proved himself upon all Occasions Superiour to them.
          I am sorry to learn, that the French Chargé des affaires has demanded Mr Longchamps to be delivered up. and am the more Surprized because I had understood, from such Sources as I thought authentick that the Punishment to which he has been Sentenced, was Satisfactory at Court. It may not however be amiss for the French Government to keep up a Claim, which may be a standing restraint to their own Subjects in all foreign Countries. But It cannot be doubted, that the French Ministry know our Right to refuse, as well as theirs to demand, as there is no positive Stipulation between the two Powers that Criminals shall be mutually given up, and Surely it is no perfect Right by the Law of Nations. nor is it a common Practice. so far from it, that it will be difficult to shew an Example of it, where there is no Convention.
          Your Packet for Mr Charmichael shall be delivered to the Spanish Ambassador to go by his Courier, as you desire.
          With the Utmost respect and Esteem / I have the Honour to be, Sir / Your most obedient and / most humble servant
          
            John Adams
          
        